DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 30, 2020 and December 20, 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs have been considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alan Pattillo (attorney of record) on September 24, 2021.

Claims 1, 23 and 24 of the application have been amended as follows: 

1. (Currently Amended) A method for managing power grid stability utilizing local dynamic load control, the method being performed by a virtual load manager (VLM) comprising one or more processors configured to:
configure a plurality of electrical devices connected to a mains supply grid to individually react to grid fluctuations such that the plurality of electrical devices act as one or more virtual 
manage the individual electrical devices and operating characteristics of the electrical devices in the one or more virtual load groups on behalf of a central grid controller (CGC) of the mains supply grid, 
wherein each of the electrical devices comprises a local controller configured to: 
provide dynamic control of their respective load in response to  fluctuations of the mains supply grid based on the configuration provided by the virtual load manager (VLM); 
communicate with the virtual load manager;
adjust the rate at which the device is allowed to increase or decrease the power demand from the grid and to adjust frequency and voltage limits at which these rates become active;
measure the frequency of the mains supply grid;
measure the voltage of the mains supply grid;
measure the power consumption of the electrical load of the device; and
adjust the power consumption of the electrical load of the device.

23. (Currently Amended) A system for controlling power grid stability utilizing local dynamic load control, the system comprising:
a plurality of electrical devices connected to a mains supply grid;
a central grid controller (CGC) of the mains supply grid;
a virtual load manager (VLM) comprising one or more processors configured to:
configure a plurality of electrical devices connected to a mains supply grid to individually react to grid fluctuations such that the plurality of electrical devices act as 
manage the individual electrical devices and operating characteristics of the electrical devices in the one or more virtual load groups on behalf of a central grid controller (CGC) of the mains supply grid,
wherein each of the electrical devices comprises a local controller configured to provide dynamic control of their respective load in response to fluctuations of the mains supply grid based on the configuration provided by the virtual load manager,
wherein the local controller of each of the electrical devices is configured to:
communicate with the virtual load manager;
adjust the rate at which the device is allowed to increase or decrease the power demand from the grid and to adjust frequency and voltage limits at which these rates become active;
measure the frequency of the mains supply grid;
measure the voltage of the mains supply grid;
measure the power consumption of the electrical load of the device; and
adjust the power consumption of the electrical load of the device.

24. (Canceled)

Allowable Subject Matter
Claims 1-23 and 25-26 [renumbered 1-25] are allowed.

The following is an examiner’s statement of reasons for allowance:
While the cited art addresses many of the limitations presented in the instant application, the references either singularly or in combination, fail to explicitly teach or suggest of a system and method for managing grid stability based on individualized and [virtual] grouped dynamic load control, consistent with the proposed independent claims 1 and 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pratt et al., US Patent Application Publication No. 2011/0245987, focus on monitoring and controlling charging/discharging and regulating energy services on a grid based on frequency disturbances. Thornton et al., US Patent Application Publication No. 2014/0214227, focus on grid management based on the dynamic allocation of energy resources, while Boardman et al., US Patent Application Publication No. 2012/0316691, is directed to the dynamic switching of loads for phase balancing. The balance of the references cited in the attached PTO Form-892 focus on balancing loads on a grid based on localization and grouping of frequency allocations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN BOOKER whose telephone number is (571)272-7827.  The examiner can normally be reached on M-F 9am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kelvin Booker/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119